United States Court of Appeals
                     For the First Circuit




No. 08-1327

                     PETER J. LIMONE ET AL.,

                     Plaintiffs, Appellees,

                               v.

                    UNITED STATES OF AMERICA,

                      Defendant, Appellant.

                      ____________________

No. 08-1328

                          EDWARD GRECO,

                      Plaintiff, Appellant,

                               v.

                    UNITED STATES OF AMERICA,

                      Defendant, Appellee.



                          ERRATA SHEET

     The opinion of this Court issued on August 27, 2009 is
corrected as follows:

     On p.9, l.19, "Norman Zalkind" should be "Jack I. Zalkind"